t c memo united_states tax_court david a olagunju and victoria a olagunju petitioners v commissioner of internal revenue respondent docket no filed date david a olagunju and victoria a olagunju pro sese kristin h joe for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties as follows under sec_6662 1unless otherwise indicated section references are to the internal revenue continued year deficiency sec_6662 penalty dollar_figure dollar_figure big_number big_number big_number big_number after concessions the issues for decision are whether petitioners had unreported income during the years at issue whether petitioners are entitled to various deductions claimed on schedules c for whether petitioners are entitled to a moving_expense_deduction of dollar_figure for whether petitioners are entitled to charitable_contribution deductions for whether petitioners are entitled to deduct other unreimbursed employee_expenses for and whether petitioners are liable for the accuracy-related_penalties under sec_6662 continued code code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar 2respondent concedes that petitioners are entitled to moving expense deductions of dollar_figure and dollar_figure for and respectively respondent concedes that petitioners are entitled to a charitable_contribution_deduction of dollar_figure for in addition to what he had allowed in the notice_of_deficiency and charitable_contribution deductions of dollar_figure and dollar_figure for and respectively the remaining charitable_contribution deductions dollar_figure dollar_figure and dollar_figure for and respectively are at issue continued findings_of_fact some of the facts have been stipulated we incorporate the stipulation of facts into our findings by this reference petitioners resided in the state of washington when the petition was filed continued with respect to respondent concedes that petitioners may deduct dollar_figure of advertising expenses and dollar_figure of supplies expenses for epharm consulting consulting business both amounts exceed the deductions claimed on the return a dollar_figure miscellaneous expense although petitioners did not claim that deduction on the schedule c profit or loss from business for the consulting business and dollar_figure of office expenses for the big mall of africa big mall business with a portion of that deduction dollar_figure remaining at issue with respect to the schedule c for the consulting business respondent concedes the following deductions supplies expenses of dollar_figure with the remaining amount dollar_figure still at issue and office expenses of dollar_figure petitioners did not claim an office expense deduction on the return with respect to respondent concedes that petitioners are entitled to deductions for supplies expenses of dollar_figure for the consulting business with the remaining amount dollar_figure still at issue other expense of dollar_figure for the consulting business although petitioners did not claim it on the return and supplies expenses of dollar_figure for epharm staffing training staffing business although petitioners did not claim a deduction for these expenses on the return petitioners concede the dollar_figure adjustment to dividend income and a dollar_figure adjustment to capital_gain which were in their favor lastly various adjustments in the notice_of_deficiency are computational petitioner husband david a olagunju studied computer science and statistics in nigeria and the united_states and holds a master’s degree his professional background is in the field of clinical trial development this case concerns mr olagunju’s four businesses mr olagunju’s first business the consulting business involved consulting work in the pharmaceutical industry petitioners reported items related to this business on schedules c for as follows year gross_income deductions net profit loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number mr olagunju’s second business was ola textil mills ola textil or the textile business a family run business in nigeria ola textil purchased wholesale cotton wheat material dye and readymade material for resale mr olagunju was an investor and during the years at issue he provided funding to this business because the local economy was largely cash based he withdrew cash from his bank account in the united_states and either delivered it to the business when he traveled to nigeria one to three times every year or asked a friend to deliver cash ola textil maintained two offices and a warehouse and employed temporary workers it prepared financial statements for mr olagunju’s review and gave him what purported to be receipts for expenses petitioners’ schedules c reported the following items for ola textil gross returns and cost of goods net profit year income allowances sold expenses loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in mr olagunju’s third business was big mall which operated an online web site through which he sold items imported from kenya and nigeria he stored inventory for big mall in his garage petitioners reported items related to this business as follows gross returns and net profit year income allowances expenses loss dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- big_number big_number for and petitioners also reported a fourth business the staffing business which was an online temporary staffing agency petitioners reported income and expenses for this business as follows gross net profit year income expenses loss -0- dollar_figure dollar_figure dollar_figure big_number big_number respondent disallowed all schedule c deductions except a repairs and maintenance expense deduction of dollar_figure reported on the schedule c for the textile business and a car and truck expense deduction of dollar_figure reported on the schedule c for the staffing business in addition respondent adjusted other items first for each year at issue petitioners claimed a moving expense and the moving expense of dollar_figure remains at issue second for each year at issue petitioners claimed charitable_contribution deductions and unreimbursed employee_expenses deductions all unreimbursed employee_expenses deductions and a part of the charitable_contribution_deduction for each year remain at issue third in mr olagunju received a dollar_figure distribution from his individual_retirement_account ira which he treated as a nontaxable distribution respondent increased petitioners’ income by the amount of the ira distribution fourth respondent increased petitioners’ interest_income by dollar_figure dollar_figure and dollar_figure for and respectively fifth respondent adjusted petitioners’ qualified dividends and dollar_figure and dollar_figure for and respectively remain at issue 3respondent states that he allowed these deductions inadvertently but does not assert an increased deficiency opinion i burden_of_proof the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deduction 503_us_79 in addition to disallowing various deductions in the notice_of_deficiency respondent also increased petitioners’ income for unreported dividend income_interest income and a distribution from the ira the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the unreported income adjustment was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 the record contains a jointly stipulated form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a taxable_distribution of dollar_figure to mr olagunju because respondent has introduced evidence that petitioner received an ira distribution the burden_of_proof with respect to this adjustment is on petitioners with respect to the determinations of interest_income and dividends respondent failed to introduce into evidence third-party reporting documentation the transcripts of petitioners’ tax accounts or other credible_evidence showing that petitioners received dividends and interest_income in excess of what they reported accordingly respondent failed to carry his burden of production with respect to the adjustments to interest_income and dividends petitioners do not contend that sec_7491 shifts the burden_of_proof to respondent and the record does not permit us to conclude that the requirements of sec_7491 are met in sum petitioners bear the burden_of_proof and the burden of production with respect to all adjustments at issue except the adjustments to interest_income and dividends ii adjustments to income respondent adjusted dividends for and and interest_income for each year at issue as discussed above respondent bears the burden of production with respect to these adjustments but failed to carry it accordingly we do not sustain the adjustments to interest_income and dividends for the relevant years respondent also increased petitioners’ taxable ira distribution income by dollar_figure for petitioners contend that the distribution is not taxable because it was a business loan that they repaid it and that they substantiated repayments by checks which are in the record sec_402 provides that distributions from a qualified_plan are taxable to the distributee in the year in which the distribution occurs under the general_rule of sec_72 if a participant receives a loan from a qualified_plan the loan is a taxable_distribution in the year received however a loan is not a taxable_distribution if it meets three requirements the principal_amount of the loan does not exceed the statutorily specified amount the loan is repayable within five 4the parties refer to mr olagunju’s plan as an ira and respondent does not contend that the loan was a prohibited_transaction we address this adjustment on the grounds raised by the parties years and the loan requires substantially level amortization over the loan term sec_72 in addition the loan must be evidenced by a legally enforceable agreement see sec_1_72_p_-1 q a-3 income_tax regs the record contains a form 1099-r issued by fidelity investments that shows a taxable_distribution of dollar_figure to mr olagunju the record also contains nine canceled checks written by mr olagunju to fidelity investments in each for dollar_figure the record however contains no loan documents or other documentary_evidence showing that the distribution was evidenced by a legally enforceable agreement as required by the regulations because petitioners failed to establish that the requirements of sec_72 have been met they must include the distribution in gross_income iii adjustments to the schedules a itemized_deductions a unreimbursed employee_expenses petitioners claimed and respondent disallowed unreimbursed employee_expenses of dollar_figure dollar_figure and dollar_figure for and respectively 5the notice_of_deficiency shows that the amount of the unreimbursed employee expense deduction petitioners claimed on the return was dollar_figure and that respondent disallowed it in full however the amount of unreimbursed employee_expenses claimed on the return totals dollar_figure we interpret the inconsistency as respondent’s partial allowance of the deduction generally a taxpayer who is an employee may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 an employee however cannot deduct such expenses to the extent that the employee is entitled to reimbursement from his employer id pincite in addition sec_6001 requires a taxpayer to maintain sufficient records to allow the determination of the taxpayer’s correct_tax liability two form sec_2106 employee business_expenses attached to petitioners’ and returns show that petitioners deducted vehicle expenses parking fees and travel_expenses petitioners did not introduce any credible_evidence to substantiate these expenses nor did they explain their business purposes accordingly we sustain respondent’s adjustments to unreimbursed employee_expenses b charitable_contributions respondent disallowed charitable_contribution deductions of dollar_figure dollar_figure and dollar_figure for and respectively after respondent’s concessions see supra note a portion of the deduction for each year remains at issue 6the return in the record does not contain a form_2106 generally sec_170 allows a deduction for any charitable_contribution made by the taxpayer charitable_contribution deductions are subject_to the recordkeeping requirements of sec_1_170a-13 income_tax regs for contributions of money or sec_1 b income_tax regs for contributions of property other than money any contribution of dollar_figure or more also must satisfy the requirement of sec_1_170a-13 income_tax regs which provides that to claim a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 sec_1_170a-13 income_tax regs if a taxpayer makes a charitable_contribution of property other than money in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the item and approximate date of the acquisition see sec_1 170a- b income_tax regs the record contains several documents that petitioners offered to substantiate the remaining charitable_contribution deductions however these documents 7separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the contributions made by a taxpayer to a donee organization during a taxable_year total dollar_figure or more sec_1_170a-13 income_tax regs substantiate deductions that respondent has conceded fail the contemporaneous written acknowledgment requirement for contributions exceeding dollar_figure appear to be documentation for expenses that are not charitable_contributions such as confirmations of payments of taxes and mortgage statements and payments to seattle pacific university northwest university and santa clara university that appear to be payments for tuition room and board constitute general fundraising correspondence and refer to petitioners’ charitable_contributions but fail to state the amounts of the contributions or fail the substantiation requirements for nonmonetary contributions in excess of dollar_figure in that the documents do not show the dates of the acquisition of the items of property accordingly we sustain respondent’s determinations regarding the remaining charitable_contribution deductions 8we refer to a dollar_figure check to renovation house and all checks written to city church 9we refer to a receipt for dollar_figure dated date issued by the mercer county library for a contribution of books and receipts for contributions of household_items to goodwill and everett gospel mission iv adjustments to the schedules c a in general sec_162 permits a taxpayer to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 disallows deductions for personal living or family_expenses see also sec_1_162-17 income_tax regs generally the taxpayer must maintain adequate_records to substantiate the amounts of his income and entitlement to any deductions or credits claimed sec_6001 indopco inc v commissioner u s pincite sec_1_6001-1 income_tax regs when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances the cohan_rule see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable these strict substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment or the use of listed_property as defined in sec_280f including passenger automobiles to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of travel entertainment or use of the property the business_purpose of the expense or other item and the business relationship of the taxpayer to the persons entertained sec_274 to satisfy the requirements of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence created at or near the time of the expenditure to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra b deductions for car and truck expenses respondent disallowed deductions for car and truck expenses that petitioners claimed on the schedules c for the consulting business totaling dollar_figure and on the schedules c for the textile business dollar_figure and big mall dollar_figure petitioners did not claim deductions for car and truck expenses for and for the textile business but have introduced documentation into evidence in an effort to substantiate them generally passenger automobiles and any other_property used as a means of transportation are listed_property see sec_280f and ii and these expenses are subject_to the strict substantiation requirements of sec_274 petitioners introduced into evidence various receipts but acknowledge that they did not maintain logs for_the_use_of the vehicles petitioners failed to establish the business use of the vehicles and we sustain respondent’s determination denying all deductions for car and truck expenses c meals and entertainment_expenses petitioners deducted meals and entertainment_expenses for for the consulting business totaling dollar_figure for for the textile business totaling dollar_figure and for for big mall dollar_figure although the record contains receipts for most expenses petitioners introduced no credible_evidence to establish the business_purpose of each expense as required by sec_274 we sustain respondent’s determination d travel_expenses petitioners deducted travel_expenses on the schedules c for the consulting business totaling dollar_figure the schedules c for the textile business totaling dollar_figure and the schedule c for big mall dollar_figure the record contains receipts for airline tickets rental cars and parking most expenses relate to petitioners’10 travel to nigeria and to and from washington and new jersey mr olagunju testified he traveled to nigeria up to three times per year for the textile business as well as to visit with his family one or two hours daily while 10petitioners also deducted their daughters’ travel_expenses in nigeria mr olagunju did not keep a travel log mr olagunju’s broad testimony that he traveled to nigeria to tend to the textile business matters is insufficient to establish the business_purpose of each trip as required by sec_274 with respect to travel for the consulting and big mall businesses the record contains various receipts for travel between washington and new jersey mr olagunju testified that at the time both petitioners worked in new jersey as consultants for novartis and that they owned a townhome in new jersey and a home in washington according to petitioner when he came to seattle he took care of big mall and when he traveled to new jersey he worked as a consultant we are not convinced that petitioners’ expenses for travel between their homes in new jersey and washington were anything but personal expenses of maintaining two households see 87_tc_74 in addition such broad testimony is insufficient to establish the business_purpose of each trip as required by sec_274 we sustain respondent’s determination with respect to travel_expenses e utilities petitioners deducted utilities expenses on their schedules c for the consulting business totaling dollar_figure the schedules c for the textile business totaling dollar_figure and the schedule c for big mall dollar_figure they claim that they paid these expenses to maintain a home_office for operating the businesses generally expenses of maintaining a household including amounts paid for water utilities and similar expenses are not deductible sec_1_262-1 income_tax regs however subject_to the rules of sec_280a if a part of the home is used as a place of business a corresponding portion of the expenses as is properly attributable to such place of business is deductible as a business_expense id taxpayers must provide the court with a basis to determine what portion of the utilities was allocable to their business see eg adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir petitioners introduced no credible_evidence to substantiate utilities expenses for the consulting business for or for the textile business for and we disallow the corresponding deductions to substantiate other deductions petitioners introduced into evidence canceled checks bills and other documents including foreign documents for the textile business mr olagunju testified that the whole basement was also devoted to that business such general testimony does not provide a basis for allocating the utilities expenses between the business use and personal_use of a homedollar_figure accordingly we sustain respondent’s determination f legal and professional services petitioners claimed deductions for legal and professional services expenses on their schedules c for the consulting business totaling dollar_figure the schedule c for the textile business dollar_figure and the schedule c for big mall dollar_figure although petitioners did not claim legal and professional expense deductions for for the textile business or for for the consulting business they submitted documentation to substantiate them petitioners provided no substantiation for legal and professional services expenses for the consulting business for and nor did they provide a basis for estimating them under the cohan_rule to substantiate the legal and professional services expenses for the consulting business for petitioner submitted several checks written to the city of mill creek river crossing hoa consumer reports aarp and the snohomish county auditor we do not see how these payments relate to petitioners’ business therefore petitioners may not deduct legal and professional expenses for the consulting business for 11mr olagunju testified that turbotax which he used to prepare the returns had a formula for calculating the deductible portion of the utilities expenses for the textile business petitioners presented payment invoices issued by a nigerian firm to ola textil the payment invoices are handwritten and bear the handwritten notation paid in cash the amounts are written in local currency with a handwritten notation showing the exchange rate and the u s dollar equivalentdollar_figure the payment invoices describe services rendered as legal consulting business name renewal and legal letters to clients etc we do not find the documents credible or sufficient even if credible to substantiate the expenses petitioners introduced no credible_evidence that would have shown that they paid the amounts shown on the invoices nor were the payment invoices accompanied by third-party testimony we disallow the deductions for legal and professional services expenses that petitioners claimed on the schedules c for the textile business see eg lam v commissioner tcmemo_2006_265 for the legal and professional services expenses for big mall for petitioners presented a receipt issued to ola textil for dollar_figure by a nigerian firm nothing on the receipt indicates that the expense relates to big mall and that it was not a personal_expense we disallow this deduction 12for petitioners’ conversion calculations appear incorrect g depreciation and sec_179 expenses petitioners claimed depreciation and sec_179 deductions on the schedules c for the consulting business totaling dollar_figure the schedules c for the textile business totaling dollar_figure on the schedules c for big mall totaling dollar_figure and on the schedules c for the staffing business totaling dollar_figure respondent disallowed these deductions in full petitioners introduced no credible_evidence to substantiate these deductions claimed on the schedule c for big mall and the schedules c for the textile and staffing businesses accordingly we disallow those deductions for depreciation expenses for the consulting and textile businesses for the record shows that petitioners depreciated computers however respondent has allowed petitioners to deduct the cost of those computers as part of the supplies expense deduction accordingly we disallow these depreciation_deductions with respect to the remaining deductions in this category the record contains the depreciation schedules but no credible_evidence of the costs of the assets in addition some deductions relate to vehicles which are listed_property and petitioners failed to satisfy the sec_274 strict substantiation requirements we sustain respondent’s determination with respect to depreciation and sec_179 expenses h rent or lease petitioners claimed a deduction of dollar_figure for a rent or lease expense on the schedule c for the consulting business they provided neither documentary_evidence to substantiate these expenses nor a basis for estimating them therefore we sustain respondent’s disallowance of this deduction petitioners did not claim a rent expense deduction on their schedule c for the textile business but introduced into evidence cash receipts for land leased to the company we question the credibility and authenticity of petitioners’ cash receipts because we find the handwriting on them matches the handwriting on some other receipts issued by different vendors for example receipt no that is intended to substantiate travel_expenses for the textile business receipt nos and that are intended to substantiate supplies expenses for the textile business for and receipt no intended to substantiate advertising expenses for the textile business for dollar_figure in addition petitioners do not explain the business_purpose of the expenses nor do they corroborate the expense by a lease agreement or third-party testimony we disallow this deduction 13questioning the authenticity of petitioners’ cash receipts respondent also points to the same format of all cash receipts of various nigerian vendors in the record i repairs and maintenance respondent disallowed deductions for repairs and maintenance that petitioners claimed on the schedules c for the consulting business totaling dollar_figure and the schedule c for big mall dollar_figure petitioners provided no documentary_evidence to substantiate these expenses nor did they provide a basis for estimating them we disallow those deductions petitioners did not claim repairs and maintenance expense deductions on the and schedules c for the textile business but they introduced into evidence receipts issued in nigeria to ola textil for only the receipt issued by m c plumbing works dated date for dollar_figure explains that the expense related to plumbing repairs we allow petitioners to deduct this expense for petitioners presented only uncorroborated invoices with notations paid in cash and no credible_evidence of payment we therefore disallow this deduction for 14petitioners claimed a dollar_figure expense deduction for repairs and maintenance on the schedule c for the textile business but respondent allowed it respondent states he did so mistakenly but does not assert an increased deficiency j taxes and licenses petitioners claimed deductions for taxes and licenses on the and schedules c for the consulting business totaling dollar_figure and the schedule c for big mall dollar_figure petitioners also introduced documentation to substantiate taxes and licenses expenses for for the textile business mr olagunju testified that the expense for the consulting business related to licensing software for their web site but the record contains no credible_evidence for estimating the amount of the expense the record contains no evidence regarding the expense for the consulting business we disallow these deductions to substantiate the taxes and licenses expense for big mall for petitioners rely on a dollar_figure check written to the state of new jersey petitioner testified that probably they paid the expense for license plate renewal for a vehicle used for the big mall matters we disallow any car-related expenses because of the lack of compliance with substantiation requirements for listed_property with respect to the expense for the textile business petitioners introduced into evidence an invoice issued to mr olagunju for mall of africa local name search and business registration the invoice bears a handwritten notation paid in cash in the absence of corroborating credible_evidence that petitioners paid the expense that notation is insufficient to establish that they paid the invoice and we disallow this deduction k supplies respondent disallowed petitioners’ deductions for supplies claimed on the schedules c for the consulting business totaling dollar_figure the schedule c for the textile business dollar_figure and the schedule c for big mall dollar_figure petitioners did not claim a supplies expense deduction on the schedule c for the textile business or the schedule c for the staffing business but now attempt to substantiate those expenses after respondent’s concessions the following expenses remain at issue for the consulting business in part for the textile business in full for big mall in full and for the staffing business in part we address these expenses below the consulting business for other than the confirmation of the purchase of a computer that respondent allowed the record contains a bank statement showing a payment of dollar_figure to a furniture store and a price quotation for various items from the same store we disallow this deduction because petitioners failed to establish that this was not a personal_expense see sec_262 for respondent conceded many of petitioners’ expensesdollar_figure to substantiate the remaining amount petitioners introduced into the record documentary_evidence showing that they paid for lamps fedex postal service gas an ipod a nikon camera and a generator and made payments to ryan moline tarum raghav costco barnes noble t-mobile and to what appears to be an online furniture store the amounts in many of these documents are illegible and some receipts are duplicates or pertain to a different year petitioners do not explain the business_purpose of any of these payments and we disallow a deduction for these expensesdollar_figure the textile business the record establishes that ola textil purchased an automatic voltage regulator and we allow petitioners to deduct this expense we disallow deductions for the remaining amounts because the documentation is illegible invoice sec_15petitioners presented the same documents to substantiate the supplies expense for the staffing business for although they did not report them on the schedule c respondent conceded that some of those expenses were deductible and split them between the consulting and staffing businesses equally dollar_figure in supplies expenses for each business 16for the same reasons petitioners may not deduct these expenses as part of their supplies expense for the staffing business for are not accompanied by receipts the description of the purchased items is unclear or the business_purpose of the purchase is unclear big mall petitioners submitted canceled checks written to cablevision and to verizon wireless the record does not explain why cable service was necessary for the business or identify who used the cell phonedollar_figure we disallow this deduction the staffing business respondent conceded dollar_figure of this deduction see supra note as discussed above see supra pp petitioners did not establish a business_purpose for any of the payments and we disallow this deduction to the extent not already conceded by respondent l office expenses respondent disallowed all office expenses that petitioners claimed on their schedules c for the textile business totaling dollar_figure and the schedule c for big mall dollar_figure with respect to the office expenses for the textile business for petitioners presented several receipts issued in nigeria for mailing documents the 17in addition during the years at issue cell phones were listed_property subject_to the strict substantiation requirements of sec_274 see sec_280f record does not establish that those expenses were business related and we disallow a deduction for them other documents petitioners rely on are invoices and not receipts in the absence of credible_evidence establishing that petitioners paid those expenses we disallow the deduction to substantiate the office expenses claimed on the schedule c for the textile business petitioners submitted a confirmation of purchasing a media center for dollar_figure from hp home store but respondent allowed this expense as part of an office expense deduction for the consulting business a confirmation of purchasing a calling card we shall disallow the expense of a calling card because petitioners failed to establish its business_purpose a receipt for the purchase of a dollar_figure notebook we question the authenticity of this receipt because petitioners introduced an identical receipt except for the date to substantiate the expenses which respondent allowed invoices nos and which are duplicates of what petitioners submitted to substantiate supplies expense discussed above other documents bear a handwritten notation paid in cash and without corroborating evidence we reject those invoices as proof of payment accordingly we sustain respondent’s determination with respect to the office expense deduction for the schedule c for the textile business to substantiate office expenses for big mall for in addition to what respondent concedes petitioners introduced into evidence a dollar_figure receipt from an unknown vendor and several checks written to verizon wireless petitioners failed to establish the business_purpose of the expenses and we disallow this deduction petitioners did not claim but now attempt to substantiate office expense deductions for for the consulting business respondent partially conceded this deduction see supra note we shall allow petitioners to deduct a dollar_figure expense for corel wordperfect office x3 petitioners’ remaining expenses were expenses for three-hour photography coverage calling cards gas and purchases at various stores in the absence of any evidence of the business_purpose of each expense we disallow this deduction m miscellaneous expense petitioners did not claim a deduction for this expense on the schedule c for the consulting business but have introduced into evidence documentation to substantiate it and respondent concedes it in part petitioners’ documentation for the expenses that remain at issue shows payments to time arrowgate at randolph river crossing hoa and cleaning businesses petitioners did not establish these expenses were not personal and therefore these expenses are not deductible see sec_262 n other expenses petitioners claimed a dollar_figure other expense deduction on the schedule c for the textile business and respondent disallowed it in full petitioners introduced no credible_evidence to substantiate or estimate this deduction and we sustain respondent’s determination petitioners did not deduct this category of expenses on the schedule c for the consulting business but after petitioners introduced evidence regarding this deduction respondent concedes it in part see supra note petitioners’ remaining documentation shows payments to the snohomish county auditor the city of mill creek river crossing hoa consumer reports aarp and the seattle times petitioners did not establish the business_purpose of each payment and these expenses are not deductible o miscellaneous office expense petitioners attempt to substantiate this deduction for the schedule c for the consulting business although they did not claim it on the return petitioners’ receipts show that they paid a bookstore consumer reports and verizon wireless petitioners did not establish the business_purpose of each purchase and these expenses are not deductible p advertising expenses of the advertising expenses that petitioners claimed on the returns only the expense for big mall remains at issue petitioners introduced no credible_evidence to substantiate it and we sustain respondent’s determination petitioners did not deduct this category of expenses on the schedule c for the textile business but introduced into evidence three receipts two of those receipts were issued by an art and publicity company in nigeria the receipts establish that petitioners paid dollar_figure and dollar_figure for advertising materials and we allow petitioners to deduct these expenses we do not find petitioners’ receipt no dated date to be credible the handwriting on this receipt matches the handwriting on several other receipts issued by different vendors see supra p and we disallow a deduction for this expense 18these receipts as well as other nigerian documentation in the record show the amounts in local currency each receipt bears a handwritten notation presumably petitioners’ of the applicable exchange rate and the u s dollar equivalent of the amount for the deductions that we allow herein that are substantiated by foreign receipts the parties shall verify the applicable exchange rate as part of their rule_155_computations q returns and allowances petitioners deducted and respondent disallowed in full returns and allowances for the schedules c for the textile business totaling dollar_figure and the schedule c for big mall dollar_figure the record contains no documentation regarding these deductions mr olagunju testified at trial that for the textile business the local manager estimated the cost of damaged cotton and sold materials for which ola textil was not paid_by a customer no one from ola textil testified and mr olagunju’s vague testimony is insufficient to establish the amount of the deduction we sustain respondent’s determination disallowing the returns and allowances deductions r wages petitioners reported wage expenses of dollar_figure and dollar_figure on the and schedules c for the textile business respectively respondent disallowed them in full mr olagunju testified that ola textil had temporary workers to substantiate wages paid petitioners presented contemporaneous_records that show employee names and the amount for every month in local currency each employee signed the corresponding line attesting to the receipt of the payment each sheet bears a stamp for treasury use only and is signed in the bottom by the company cashier we find petitioners’ evidence credible and allow petitioners to deduct wages expenses on the schedules c for the textile business for s cost_of_goods_sold for the textile business petitioners reported cost_of_goods_sold of dollar_figure dollar_figure and dollar_figure for and respectively to substantiate cost_of_goods_sold petitioners introduced into evidence beginning and ending inventory lists prepared by an ola textil employee and invoices for materials purchased during each year we question the correctness of the inventory lists the ending inventory does not match the beginning_inventory and the ending inventory does not match the beginning_inventory in addition petitioners did not establish by credible_evidence that they paid the invoices for the purchases of materials we sustain respondent’s determination disallowing petitioners’ claimed cost_of_goods_sold v other adjustments on their return petitioners deducted moving_expenses of dollar_figure petitioners make no argument why they are entitled to the deduction but they introduced into evidence a uniform household goods bill of lading and freight bill issued by a security moving storage inc an estimate from a moving company and a receipt for dollar_figure from a vendor generally sec_217 provides that t here shall be allowed as a deduction moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self- employed individual at a new principal_place_of_work petitioners failed to introduce credible_evidence that the move was job relateddollar_figure therefore we sustain respondent’s determination vi accuracy-related_penalty under sec_6662 respondent determined that petitioners’ underpayment was attributable to negligence or disregard of rules or regulations under sec_6662 or substantial_understatement_of_income_tax under sec_6662dollar_figure generally sec_6662 and b authorizes the commissioner to impose a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal 19petitioners do not contend that they incurred expenses in connection with commencement of work as self-employed individuals for the staffing business which mr olagunju set up between and 20one attachment to the notice_of_deficiency lists negligence and substantial_understatement_of_income_tax as alternative grounds for the penalty whereas the form 886-a explanation of items lists only the substantial_understatement as the ground for the penalty because on brief respondent raises both grounds for the accuracy-related_penalty we address the applicability of both grounds revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 sec_6662 and b also authorizes the commissioner to impose a penalty if there is a substantial_understatement_of_income_tax an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he acted in good_faith sec_6664 the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see 116_tc_438 respondent met his burden of production with respect to negligence he introduced evidence that petitioners’ deductions did not satisfy the standard for deductions under sec_162 and that various other adjustments were appropriate the exact amounts of petitioners’ underpayments will depend on the rule_155_computations in accordance with this opinion if those computations establish that petitioners have substantial understatements of income_tax respondent has also met his burden of production with respect to the substantial_understatement ground for the penalty under sec_6662 and b petitioners do not argue that they were not negligent or that they had reasonable_cause for the underpayments petitioners do not explain their failure to keep adequate_records and to substantiate items properly we hold that for each year at issue petitioners are liable for a sec_6662 penalty for negligence or alternatively a substantial_understatement_of_income_tax if applicable as the rule_155_computations will showdollar_figure we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule 21only one accuracy-related_penalty may apply with respect to any given portion of an underpayment sec_1_6662-2 income_tax regs
